DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
No priority claims have been made in the instant application, filed on 5 March 2019.

Status of the Claims
Claims 1-13 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 6 recites the broad recitation of weight ratios of metal peroxides or metal hydroxides to aluminum powder of “1:100-100:1, and the claim also recites “preferably 1:10-10:1” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 1, 2, 4, and all those dependent therefrom, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Concerning Claim 1, specifically the language “and the hydrogen is released onto the skin and into the human body through the small holes,” this language appears incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: any recitation of a means by which the “gas permeable layer” claimed is to be attached to or applied onto the skin. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,096,959.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘959 patent incorporate all the limitations of the instant claims, albeit in somewhat different configurations from those presently of record in the instant application.  Since the ‘959 patent describes these elements as useful in the formulation of hydrogen and oxygen producing consumer products similar to those of the instant claims, their rearrangement appears to be little more than an arrangement of old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). (“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”)

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 21 of U.S. Patent No. 11,160,347.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘347 patent incorporate all the limitations of the instant claims, albeit in somewhat different configurations from those presently of record in the instant application.  Since the ‘347 patent describes these elements as useful in the formulation of hydrogen and oxygen producing consumer products similar to those of the instant claims, their rearrangement appears to be little more than an arrangement of old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). (“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”).

Allowable Subject Matter
While no claims are currently in condition for allowance, should the above issues be addressed the claims would, depending on the manner in which they are amended, may be placed in condition for allowance.  This is because the claims appear to attempt to encompass devices applicable to the skin which generate hydrogen gas to be released in a particular direction for particular effect.  Dependent claims place additional limitations on the identity of the various structures involved in providing the instant device, including materials to direct the release of gas so generated, as well as various components, including but not limited to combinations of aluminum or silica with any of metal peroxides, hydroxides, or hydrides.  Not only can the examiner not identify similar medical devices, aside from the documents representing applicants own work which form the basis of the above double patenting rejections (and which are unavailable as prior art under the provisions of 35 USC 102(b)(1)(A)), but the examiner can identify no rationale for the topical application of hydrogen gas in the manner the devices of the claims appear to be configured to operate.  Indeed, the examiner can contemplate any of a variety of reasons the generation of hydrogen gas in proximity to human beings such as would be achieved by the devices of the instant claims would be considered undesirable.  See, e.g., Gregory A. DiLisi, The Hindenburg Disaster: Combining Physics and History in the Laboratory, 2017 Faculty Bibliography.  Applicants are encouraged to contact the Examiner to schedule an interview, during which an appropriate course of action to efficiently conclude examination can be discussed.


Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613